PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/495,468
Filing Date: 24 April 2017
Appellant(s): Averbuch, Alex, et al.



__________________
Brian K. Seidleck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 6, 2021.
GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 07/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESPONSE TO ARGUMENT:
1) Appellant argues:
“Claims 1-3, 5-14, and 16-20 are patent eligible under 35 U.S. C § 101”

and

“Applicants respectfully submit that the claims are patent eligible under current USPTO guidelines - i.e., 2019 Revised Patent Subject Matter Eligibility Guidance ("Revised Guidance") and MPEP § 2106. The claimed invention is not directed to a judicial exception when analyzed under the two-prong analysis of Revised Step 2A. Moreover, the claimed invention provides an inventive concept under Step 2B.” 
and
“I. Prong One: The Claims Do NOT Recite a Judicial Exception
Applicants respectfully submit that the claims are not directed to a judicial exception. Notably, the Revised Guidance espouses a two-prong inquiry for determining Step 2A of the Alice/Mayo test. As part of Prong One, the Examiner is required to evaluate whether the claims recite a judicial exception using the subject matter groupings of abstract ideas in Section I: a) Mathematical concepts; b) Certain methods of organizing human activity; or c) Mental processes. Applicants submit that the claimed invention is not abstract and does not fall into any one of the identified groupings. The present claimed subject matter is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer. 
(Appeal Brief 12/06/2021, page 6 line 14, page 7 line 10-14, and page 7 line 16 to page 8 line 4)

IN REPLY, EXAMINER STATES:
The examiner respectfully traverses these arguments for at least the reasons to follow.  The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application.
Under Step 2A, prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “interpolating the first set of weather data to determine a first interpolated weather data set at one or more common comparison locations” (See: FIG. 7; ¶100, of the instant specification), “interpolating the second set of the weather data to determine a second interpolated weather data set at the one or more common comparison locations” (FIG. 7; ¶100, of the instant specification).  In ¶100, the instant specification discloses interpolation as the “use of any known weather interpolation algorithm to calculate an estimated or interpolated value.”  As such, the broadest reasonable interpretation, consistent with the specification, would be that interpolation is directed to the abstract judicial exception of a mathematical concept or calculation.  Claim 1 additionally recites “computing an average difference between the ground truth weather data set and the first interpolated weather data set or the second interpolated weather data set” (FIG. 7; ¶103-104, of the instant specification).  Each of the recited limitations, the broadest reasonable interpretation, consistent Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Claim 1 additionally recites the limitations of “comparing the first interpolated weather data set and the second interpolated weather data set at the one or more common comparison locations” (FIG. 7; ¶100-102, of the instant specification), “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof based on the comparing of the first interpolated weather data set and the second interpolated weather data set” (FIG. 7; ¶102, of the instant specification), and designating the first interpolated weather data set or the second interpolated weather data set as erroneous when the average difference is greater than a threshold value and suppressing the erroneous data set (See: ¶104; FIG. 9, ¶118, of the instant specification), each of the recited steps comprises the judicial exception of a mental process.  
For example, comparing the two interpolated data sets, and then making a determination/decision based on that comparison is a limitation that can reasonably be performed mentally, or with the assistance of pen/paper.  A person of ordinary skill in the art to which the invention relates, can mentally compare the data, for example temperatures recorded at the various locations, to make an estimate of the quality of the data, and determine, make a selection, to be ground truth.  Mentally a person can compare numbers, representing temperatures for example, to determine if the data (temperatures) are within a given range, and if outside of the given range, determine that there is an error in the data, and discard the erroneous data.  There are no special tools, algorithms or computers, required, and the human mind can perform the recited mental steps.  The courts consider a mental process (thinking) that “can be performed in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
Thus, contrary to Appellants assertion, claim 1, as well as claims 14 and 18, recites least one judicial exception.  For at least these reasons, Appellant’s argument is unpersuasive.

2) Appellant further argues:
“The claimed features (e.g., as recited independent claim 1) are implemented by a computer…do not merely constitute a mathematical abstract ideas or mental abstract idea. Even assuming, arguendo, the claims are deemed Abstract, they are patent eligible under Prong Two.”
and
“II. Prong Two: The Claims Integrate the Judicial Exception into a Practical
Application
Under this test, Applicants submit (with respect to independent claims 1, 14, and 18) that the steps of "providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output; determining a ground truth weather data set for the one or more common locations; determining a ground truth weather data set for the one or more common locations; computing an average difference between the ground truth weather data set and the first interpolated weather data set or the second interpolated weather data set; and designating the first interpolated weather data set or the second interpolated weather data set as erroneous when the average difference is greater than a threshold value and suppressing the erroneous data set" as a whole integrate into a practical application. Applicants submit that these steps (of claims 1, 14, and 18) are indicative of the "additional element" and "meaningful limitation" as specified by Prong Two.”
(Appeal Brief 12/06/2021, page 8 line 5 to page 9 line 2 {Body of claim 1 excerpted.}, and page 9 line 3 to line 15)

IN REPLY, EXAMINER STATES:
The examiner respectfully traverses these arguments for at least the reasons to follow.  The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application.
Under Step 2A, prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim as a whole does not integrate the judicial exceptions recited in the claim into a practical application.  Outside of the judicial exceptions, the method of claim 1 recites the steps of “retrieving a first set of weather data reported from a first set of weather stations of a first weather data provider…” (See: FIG. 7; ¶97-98, of the instant specification), “retrieving a second set of weather data reported from a second set of weather stations of a second weather data provider…” (See: FIG. 7; ¶98, of the instant specification), each of which comprise a generic data gathering step, and “providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output (See: FIG. 7; ¶102, of the instant specification), which comprises a generic data output step.  Data gathering and data output steps comprise insignificant extra-solution activit[ies], and do not impose a meaningful limit on the recited judicial exception(s) and do not comprise significantly more than the abstract idea.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Claim 1 additionally recites the step of “designating the first interpolated weather data set or the second interpolated weather data set as erroneous when the average difference is greater than a threshold value and suppressing the erroneous data set (See: ¶104; FIG. 9, ¶118, of the instant specification), which comprises the judicial exception of a mental process.
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 here tells the relevant audience (users of weather data) about the mathematical concepts and at most infers that erroneous data is not utilized.  Thus, the recited limitation fails to meaningfully limit the claim because it does not require any particular application of the recited mental process, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the recited limitation of “designating the first interpolated weather data set or the second interpolated weather data set as erroneous when the average difference is greater than a threshold value and suppressing the erroneous data set” does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
For at least these reasons, Appellant’s argument is unpersuasive.

3) Appellant further argues:
“One example of "an additional element" is as follows: "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field." An example of a "meaningful limitation" is one that "employs the information provided by the judicial exception."
The independent claims utilize features for an automated approach to detect a weather provider, weather station, and/or weather report and determine whether it meets predetermined quality criteria and if the quality criteria is not met, the poor or erroneous weather data is not used - it is suppressed. These feature [sic] demonstrate specific improvements over prior systems.
Therefore, the claims recite additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.”
(Appeal Brief 12/06/2021, page 9 line 16 to page 10 line 2)

IN REPLY, EXAMINER STATES:
The examiner respectfully traverses these arguments for at least the reasons to follow.  The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application.
In ¶31, the instant specification discloses “The weather stations 103 include any combination of fixed weather stations (e.g., anchored to a fixed geographic location for provide weather data for that fixed location) and mobile weather stations (e.g., able to travel within a geographical area to collect weather data at different locations). Mobile weather stations can further include both portable devices equipment weather data sensors as well as mobile weather stations mounted or fixed to vehicles (e.g., cars) which can then travel within a geographical area to collect weather data.”  Additionally, in ¶32-33 the instant specification discloses weather data providers are described as global weather data providers, such as the U.S. National Oceanic and 
Further, in ¶100 of the instant specification recites “In other words, for each provider weather data set, the provider quality module 601 can use any known weather interpolation algorithm to calculate an estimated or interpolated value for a target location (e.g., each common comparison point) given the locations and sensed weather attribute values for nearby weather stations as an input into that algorithm.”  The steps of “interpolating the first set of weather data to determine a first interpolated weather data set…,” “interpolating the second set of the weather data to determine a second interpolated weather data set…,” “computing an average difference between the ground truth weather data set and the first or second interpolated weather data set…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” “determining an estimated quality…,” “determining a ground truth weather data set…,” and “designating the first interpolated weather data set or the second interpolated weather data set as erroneous…” require no more than a generic computer to perform generic computer functions, and the recited hardware is purely functional and generic.
Thus, the Specification describes the invention as utilizing processor-based systems such as any type of generic computer (See ¶32-33, ¶100, of the instant specification), where the claimed steps can be performed using a mathematical process or mentally, using known mathematical or mental processes.  Thus, Appellant cannot rely on the abstract idea as providing significantly more.  The Federal Circuit is clear that “[t]he abstract idea itself cannot supply the Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (quotation omitted). 
Therefore the claims are ineligible because they directed to a judicial exception, an abstract idea.  For at least these reasons, Appellant’s argument is unpersuasive.

4) Appellant further argues:
“As presently claimed, the methodology provides for an improved specific way of providing and automated approach to detect a weather provider, weather station, and/or weather report and determine whether it meets predetermined quality criteria and if the quality criteria is not met, the poor or erroneous weather data is not used - it is suppressed. The alleged abstract idea that is proposed in the Office Action does not accurately reflect the claimed subject matter and, in addition, amounts to a substantial over-simplification. As in Bascom, in this matter before the USPTO, Appellant's claims carve out an ordered combination. The mechanism operates to achieve a solution, i.e., providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output. The inventive concept of the claimed subject matter may be found in the ordered combination of claim features that transforms the abstract idea of processing information without preempting the individual steps in the claims.”
(Appeal Brief 12/06/2021, page 10 line 17 to page 11 line 5)

IN REPLY, EXAMINER STATES:
The examiner respectfully traverses these arguments for at least the reasons to follow.  The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application.
The computer functions recited in claim 1, considering the additional elements individually or as an ordered combination comprise well-understood, routine, conventional 
Therefore the claims are ineligible because they directed to a judicial exception, an abstract idea.  For at least these reasons, Appellant’s argument is unpersuasive.

5) Appellant further argues:
“Step 2B Analysis:
The Revised Guidance notes that "a claim that does not 'integrate' a recited judicial exception is nonetheless patent eligible ... because the additional elements recited in the claims provided 'significantly more' than the recited exception (e.g., because the additional elements were unconventional in combination)." Further under Step 2B, any evaluation of insignificant extra-solution activity "takes into account whether or not the extra-solution activity is well-known."  
At page 13 of the Office Action, the Examiner states that the elements in the independent claims comprises generic/conventional data gathering and data processing and computer/computing components as taught by the prior art of record (e.g., Ba et al.). Appellant respectfully disagrees and submits that an Examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement (See MPEP §2106.0S(a)). A technical explanation on how to implement the invention to improve upon conventional functioning of a computer, or upon conventional technology or technological processes is present in the specification, as discussed in the Summary section above. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. That is, the disclosure provides sufficient details such that one of ordinary skill in the art would 
(Appeal Brief 12/06/2021, page 11 line 8 to page 12 line 11)

IN REPLY, EXAMINER STATES:
The examiner respectfully traverses these arguments for at least the reasons to follow.  The examiner submits that this response is supplemental to the reasons that have been made of record throughout the prosecution of the instant application.
Under Step 2B, of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  See MPEP 2106.05 “Eligibility Step 2B: Whether a Claim Amounts to Significantly More.” 
Claim 1 recites the additional elements of “first set of weather data,” “a first set of weather stations,” “a first weather data provider,” “a selected geographical area” (See FIG. 7; ¶97-98, of the instant specification), “a second set of weather data,” “a second set of weather stations,” “a second weather data provider” (See FIG. 7; ¶98, of the instant specification), “a first interpolated weather data set” (See FIG. 7; ¶100, of the instant specification), “a second interpolated weather data set” (See FIG. 7; ¶100, of the instant specification), “an estimated quality” (See FIG. 7; ¶102, of the instant specification), “a ground truth weather data set (See FIG. 7; ¶103-104, of the instant specification); and “a threshold value” (See ¶104; FIG. 9, ¶118, of the instant specification).

For at least these reasons, Appellant’s argument is unpersuasive.

Therefore regarding, claim(s) 1, 14, and 18, the elements or combination of elements recited in claim(s) 1, 14, and 18, fails to improve the functioning of a computer or improve another technology or technical field, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claims 1, 14, and 18 is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        

Conferees:
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864                                                                                                                                                                                                        /KARL TAMAI/
KARL TAMAI, TQAS,  TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.